Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “rectangular curve” in claims 15 and 18 must be shown or the features canceled from the claims. The drawings instead appear to depict a curved trapezoid shape (see Figs. 2, 3, 8, 11).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claim 14 objected to because of the following informalities:  at line 1: “the recess in disposed” should read “the recess is disposed”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 15, 16, and 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 15 and 18 recite “a symmetrical, rectangular curve.” It is unclear what is meant by a “rectangular curve,” because a curve is rounded while “rectangular” describes a shape having edges at right angles. For purposes of examination, this limitation will be construed as “a symmetrical, curved rectangle.”
Claims 16, 19, and 20 are also rejected as indefinite, through their dependence from a rejected parent claim (details above).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-10, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Pub. 2011/0283509 to Miller (hereinafter, “Miller”).
Regarding claim 1, Miller discloses a protective liner (protector 10, Fig. 1) for cookware, comprising: a main body (see annotated Fig. 1A, below) having a bottom portion (annotated Fig. 1A) and a top portion (annotated Fig. 1A); a rim (annotated Fig. 1A) extending laterally inwardly from the top portion of the main body (annotated Fig. 1A); and a lip (lip 30, Fig. 1A) extending upwardly from the rim (annotated Fig. 1A); wherein the main body (annotated Fig. 1A) and the rim (annotated Fig. 1A) are configured to fit adjacent a top edge of a cookware apparatus (container 20, Fig. 1) in use.

    PNG
    media_image1.png
    257
    715
    media_image1.png
    Greyscale

Miller Annotated Figure 1A
Regarding claim 2, Miller further discloses the main body (annotated Fig. 1A) is fabricated from a flexible material (para. [0024]).
Regarding claim 3, Miller further discloses the main body (annotated Fig. 1A) is fabricated from a heat resistant material (para. [0024]).
Regarding claim 4, Miller further discloses the main body (annotated Fig. 1A) has a predetermined, circular shape (Fig. 3; para. [0020]).
Regarding claim 7, Miller further discloses the lip (lip 30) is configured to receive a lid (lip 30 is capable of receiving a lid).
Regarding claim 8, Miller discloses a protective liner (protector 10, Fig. 1) for cookware, comprising: a main body (annotated Fig. 1A, above) having a bottom portion (annotated Fig. 1A) and a top portion (annotated Fig. 1A); a rim (annotated Fig. 1A) integral with and extending laterally inwardly from the top portion of the main body (annotated Fig. 1A); a lip (lip 30, Fig. 1A) integral with and extending upwardly from the rim (annotated Fig. 1A); and a recess (annotated Fig. 1A) disposed in the main body (annotated Fig. 1A); wherein the main body (annotated Fig. 1A) and the rim (annotated Fig. 1A) are configured to fit adjacent a top edge of a cookware apparatus (container 20, Fig. 1) in use; and wherein the recess (annotated Fig. 1A) is adapted to fit around a handle (handle 24a, Fig. 1A) of the cookware apparatus (container 20).
Regarding claim 9, Miller further discloses the main body (annotated Fig. 1A), the rim (annotated Fig. 1A), and the lip (lip 30) are fabricated from a heat resistant, flexible material (para. [0024]).
Regarding claim 10, Miller further discloses the lip (lip 30) is configured to receive a lid that corresponds with the top edge of the cookware apparatus (lip 30 is capable of receiving a lid).
Regarding claim 12, Miller further discloses the lip (lip 30) has a first diameter that is smaller than a second diameter of the main body in use (the protector 10 is sized such that a user needs to stretch the protector 10 to fit the container 20, paras. [0016], [0020]).
Regarding claim 13, Miller further discloses a bottom surface of the rim (annotated Fig. 1A) is positioned adjacent a top surface of the top edge (Fig. 1A) of the cookware apparatus (container 20) during use (see Fig. 1A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Miller.
Regarding claim 5, Miller does not expressly disclose the main body has a diameter of about 6.5 inches when not in use.
Miller teaches that the protector may be sized for a 9 x 13 inch pan, a 7 x 11 inch pan, an 8 x 8 inch pan, or a 9 x 9 inch pan (paras. [0018]-[0019]). Miller teaches that the protective liner (10) may be circular and sized to fit a circular-shaped container (para. [0020]). Miller further teaches that the protective liner (10) is sized such that the user will need to stretch the protective liner (10) over the container (para. [0016]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have sized the protective liner of Miller to have a diameter of about 6.5 inches because changes in size do not patentably distinguish over the prior art where a device having the claimed dimensions would not perform differently than the prior art device. MPEP 2144.04(IV)(A). 
Regarding claim 6, Miller does not expressly disclose the top edge of the cookware apparatus has a diameter that is between about 7.0 and 10.0 inches.
Miller teaches that the protector may be sized for a 9 x 13 inch pan, a 7 x 11 inch pan, an 8 x 8 inch pan, or a 9 x 9 inch pan (paras. [0018]-[0019]). Miller teaches that the protective liner (10) may be circular and sized to fit a circular-shaped container (para. [0020]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have sized the protective liner of Miller to have a diameter between 7 and 10 inches for the purpose of fitting a standard sized pan and because changes in size do not patentably distinguish over the prior art where a device having the claimed dimensions would not perform differently than the prior art device. MPEP 2144.04(IV)(A).
Regarding claim 11, Miller further discloses the main body (annotated Fig. 1A) has a predetermined, circular shape (para. [0020]; Fig. 3).
Miller does not expressly disclose the main body having a diameter of about 6.5 inches when not in use.
Miller teaches that the protector may be sized for a 9 x 13 inch pan, a 7 x 11 inch pan, an 8 x 8 inch pan, or a 9 x 9 inch pan (paras. [0018]-[0019]). Miller teaches that the protective liner (10) may be circular and sized to fit a circular-shaped container (para. [0020]). Miller further teaches that the protective liner (10) is sized such that the user will need to stretch the protective liner (10) over the container (para. [0016]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have sized the protective liner of Miller to have a diameter of about 6.5 inches because changes in size do not patentably distinguish over the prior art where a device having the claimed dimensions would not perform differently than the prior art device. MPEP 2144.04(IV)(A).
Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of U.S. Pub. 2021/0022541 to Bauer (hereinafter “Bauer”).
Regarding claim 14, Miller does not disclose the recess is disposed in the bottom portion of the main body.
Bauer teaches a silicone ring that engages a top edge of a cookware apparatus (Abstract, Fig. 1). Bauer teaches the ring has a recess disposed in a bottom portion of a main body (recess 6, Fig. 2). Bauer teaches that the recess (6) has a symmetrical curved rectangular shape (the top part of the rectangle is formed by inside wall 11, see Fig. 2), having a first end and a second end extending from a bottom surface upwardly at an angle (see annotated Fig. 5, below). Bauer teaches that the angle is between 20 degrees and 75 degrees (curved ends travel through several angles relative to the bottom surface, see annotated Fig. 5). Bauer teaches that the recess may have a length of about 2 inches (para. [0017]). Bauer further teaches that the recesses (6) align with the handles of the cookware apparatus (see para. [0046]) to accommodate the handles and lid fins (see paras. [0017]-[0019]). 

    PNG
    media_image2.png
    256
    675
    media_image2.png
    Greyscale

Bauer Annotated Figure 5
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the protective liner of Miller to have a recess disposed in a bottom portion of the main body as taught by Bauer for the purpose of accommodating handles, as recognized by Bauer (paras. [0017]-[0019]). 
Regarding claim 15, Miller does not expressly disclose the recess is defined by a symmetrical, rectangular curve having a first end and a second end extending from a bottom surface of the bottom portion of the main body upwardly toward the top portion of the main body at an angle.
Bauer teaches a silicone ring that engages a top edge of a cookware apparatus (Abstract, Fig. 1). Bauer teaches the ring has a recess disposed in a bottom portion of a main body (recess 6, Fig. 2). Bauer teaches that the recess (6) has a symmetrical curved rectangular shape (the top part of the rectangle is formed by inside wall 11, see Fig. 2), having a first end and a second end extending from a bottom surface upwardly at an angle (see annotated Fig. 5, below). Bauer teaches that the angle is between 20 degrees and 75 degrees (curved ends travel through several angles relative to the bottom surface, see annotated Fig. 5). Bauer teaches that the recess may have a length of about 2 inches (para. [0017]). Bauer further teaches that the recesses (6) align with the handles of the cookware apparatus (see para. [0046]) to accommodate the handles and lid fins (see paras. [0017]-[0019]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the protective liner of Miller to have a recess disposed in a bottom portion of the main body having a symmetrical curved rectangular shape with ends extending at an angle between 20 and 75 degrees as taught by Bauer for the purpose of accommodating handles, as recognized by Bauer (paras. [0017]-[0019]).
Regarding claim 16, Miller as modified by Bauer already includes the angle is greater than about 20 degrees and less than about 75 degrees (see Miller annotated Fig. 5, above).
Regarding claim 17, Miller does not expressly disclose the recess has a maximum width of about 3.5 inches.
Bauer teaches a silicone ring that engages a top edge of a cookware apparatus (Abstract, Fig. 1). Bauer teaches the ring has a recess disposed in a bottom portion of a main body (recess 6, Fig. 2). Bauer teaches that the recess may have a length of about 2 inches (para. [0017]). Bauer further teaches that the recesses (6) align with the handles of the cookware apparatus (see para. [0046]) to accommodate the handles and lid fins (see paras. [0017]-[0019]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the protective liner of Miller to have a recess disposed in a bottom portion of the main body having a maximum width of about 3.5 inches because changes in size do not patentably distinguish over the prior art where a device having the claimed dimensions would not perform differently than the prior art device. MPEP 2144.04(IV)(A).
Regarding claim 18, Miller discloses a protective liner (protector 10, Fig. 1) for cookware, comprising: a main body (annotated Fig. 1A, above) having a bottom portion (annotated Fig. 1A) and a top portion (annotated Fig. 1A); a rim (annotated Fig. 1A) integral with and extending laterally inwardly from the top portion of the main body (annotated Fig. 1A); a lip (lip 30, Fig. 1A) integral with and extending upwardly from the rim (annotated Fig. 1A); and a recess (annotated Fig. 1A) disposed in the main body (annotated Fig. 1A), wherein the recess (annotated Fig. 1A) is adapted to fit around a handle (handle 24a, Fig. 1A) of the cookware apparatus (container 20); wherein the main body (annotated Fig. 1A) and the rim (annotated Fig. 1A) are configured to fit adjacent a top edge of a cookware apparatus (Fig. 1A); wherein the main body (handle 24a, Fig. 1A), the rim (handle 24a, Fig. 1A), and the lip (lip 30) are fabricated from a flexible, heat resistant silicone material (para. [0024]); and wherein the lip (lip 30) is configured to receive a lid that corresponds with the top edge of the cookware apparatus (lip 30 is capable of receiving a lid, see Fig. 1A).
Miller does not expressly disclose the recess defined by a symmetrical, rectangular curve having a first end and a second end extending from a bottom surface of the bottom portion of the main body upwardly toward the top portion of the main body at an angle that is greater than about 20 degrees and less than about 75 degrees.
Bauer teaches a silicone ring that engages a top edge of a cookware apparatus (Abstract, Fig. 1). Bauer teaches the ring has a recess disposed in a bottom portion of a main body (recess 6, Fig. 2). Bauer teaches that the recess (6) has a symmetrical curved rectangular shape (the top part of the rectangle is formed by inside wall 11, see Fig. 2), having a first end and a second end extending from a bottom surface upwardly at an angle (see annotated Fig. 5, above). Bauer teaches that the angle is between 20 degrees and 75 degrees (curved ends travel through several angles relative to the bottom surface, see annotated Fig. 5). Bauer teaches that the recess may have a length of about 2 inches (para. [0017]). Bauer further teaches that the recesses (6) align with the handles of the cookware apparatus (see para. [0046]) to accommodate the handles and lid fins (see paras. [0017]-[0019]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the protective liner of Miller to have a recess disposed in a bottom portion of the main body having a symmetrical curved rectangular shape with ends extending at an angle between 20 and 75 degrees as taught by Bauer for the purpose of accommodating handles, as recognized by Bauer (paras. [0017]-[0019]).
Regarding claim 19, Miller does not expressly disclose the silicone material has a minimum elongation at break of about 30%.
Miller does not expressly disclose a minimum elongation at break of about 30%. Miller teaches that the protective liner (10) may be “formed of any material known to those of ordinary skill in the art that is suitable for the application,” including “rubber, silicon, other polymers, or combinations thereof” (para. [0024]). Miller further teaches that the protective liner (10) is stretched to fit over the container.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the protective liner of Miller to be formed from a silicone material having a minimum elongation at break of about 30% for the purpose of permitting the protective liner to be stretched over the container and because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. MPEP 2144.07.
Regarding claim 20, Miller further discloses a bottom surface of the rim (annotated Fig. 1A) is adapted to fit adjacent a top surface of the top edge (Fig. 1A) of the cookware apparatus (container 20, see Fig. 1A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. 2013/0098930 to Ong discloses an elastic guard to protect against injuries from the edge of cooking pans.
DE 202013100946 to Schatz discloses a protective ring that surrounds a top edge of cookware.
U.S. 2011/0186584 to Boyden et al. discloses a silicone gasket for engaging an upper edge of a serving pan to protect a handler from being burned.
U.S. 2015/0265101 to Lemon discloses a covering for serving containers to protect a user’s hands from burning (Abstract, Fig. 3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.P./Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731